DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-23 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "an amplitude of the time-varying output signal having a second non-linear relationship to the duty-cycle of the switching signal, and the time-varying output signal having a linear relationship to the time-varying input signal based on the first non-linear relationship and the second non-linear relationship; a filter circuit with a filter input node coupled to the signal output node of the amplifier circuit to receive the time-varying output signal, and a filter output node for outputting a filtered time-varying output signal; and an error amplifier circuit having a first input node coupled to the signal input node for receiving the time-varying input signal, and a second input node coupled to the filter output node of the amplifier circuit to receive the filtered time-varying output signal, the error amplifier circuit producing a feedback control signal using the time-varying input signal and the filtered time-varying output signal, the filtered time-varying output signal being adjusted based on the feedback control signal; wherein: the time-varying input signal has a first maximum frequency component, the first maximum frequency component being substantially greater than DC; and the filtered time-varying output signal has a second maximum frequency component, the second maximum frequency component being substantially the same as the first maximum frequency component" structurally and functionally interconnected with other limitation in the manner as cited in the claims. And also see the applicant’s remarks pages 406 as filed on 02/22/2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843